DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-055816 (Tatsuharu) in view of US 7,073,679 (Lagler).
Regarding claim 1, closure, for closing a bottle (A) having a neck portion including a mating sealing formation and a mating attachment formation (4), the closure comprising: 
a hinged sealing element including a top wall (18) and a first skirt (19) extending downwardly from the top wall, the first skirt including a circumference, an inner surface, and an outer surface, the inner surface having a sealing formation (20, 23) that allows engagement of the mating sealing formation of the bottle, a tab (24) attached to the outer surface of the first skirt, the first skirt extending below and perpendicular to the top wall down to a lower edge of the first skirt; 
a second skirt (B) defining an inner surface, an outer surface (8), a top edge, and the inner surface having an attachment formation (14) engageable with the mating attachment formation (4) of the bottle, the second skirt extending downward in a same direction as the first skirt; 
a pair of hinge members (37) each attached between the first and second skirts; and
a biasing member (36) attached to the first skirt between the hinge members and extending downwardly from the first skirt to interact with the neck portion of the bottle such that the sealing formation of the inner surface of the first skirt and the mating sealing formation of the bottle are biased toward each other (paras. [0030]-0045]).  

a plurality of frangible members each having first and second edges and being attached to a respective skirt to form a gap between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations.  However, Examiner notes that Tatsuharu does teach a frangible element (Ea) connecting the first and second skirts with frangible formations (46, 47). 
Lagler teaches a closure comprising a top wall and first skirt, and a second skirt having a larger circumference than the circumference of the first skirt, and 
a plurality of frangible members (39) each having first and second edges and being attached to a respective skirt to form a gap (33) between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations (inherent in frangible elements).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Tatsuharu, forming the second skirt to be larger than the first skirt, as taught by Lagler, motivated by the benefit of fitting the closure to a container having a mouth of much smaller diameter, such as that taught by Lagler Figure 4.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).


Regarding claim 2, the lower edge of the first skirt detaches from the frangible formations of the first edges of each the frangible members upon lifting the tab (Lagler col. 5, lines 34-38), but fails to teach moving the first skirt from a closed position to an open position, the pair of hinge members and the biasing member allowing the first skirt to remain in the open position.
Lagler teaches moving the first skirt from a closed position to an open position, the pair of hinge members and the biasing member allowing the first skirt to remain in the open position (col. 5, lines 25-27).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge members of Tatsuharu, providing the hinge members taught by Lagler, motivated by the benefit of a table open configuration.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 3, the inner surface of the first skirt comprises an outer section (23) and an inner section (20), the outer section defining a circumference, the inner section defining a circumference smaller than the circumference of the outer section, a space between the outer section and the inner section to receive the mating sealing formation of the bottle (space between 19 and 20 of Tatsuharu), the outer section creating an outer seal with the mating sealing formation of the bottle, and the inner section creating a plug seal with the mating sealing formation of the bottle (para. [0034]; Figure 7).  
Regarding claims 4 and 8, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to explicitly teach the plurality of frangible members is positioned at an angle from 0 degrees to 135 degrees, relative to a horizontal axis.  
	It would have been obvious to one having orsinary skill in the art at the time the invention was made to modify the angle of the frangible members of Tatsuharu in view of Lagler, forming them to an angle from 0 degrees to 135 degrees, relative to a horizontal axis, or any other suitable orientation, because such is a mere change in location of the prior art structure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).

Regarding claims 5 and 9, Tatsuharu in view of Lagler as applied above teaches all limitations substantially as claimed, but fails to teach the plurality of frangible members is spaced around a portion of the circumference of the first skirt, at 10 degree angle increments.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frangible members of Tatsuharu in view of Lagler, spacing them around a portion of the circumference of the first skirt, at 10 degree angle increments, or any other suitable distribution, because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 10, Tatsuharu teaches a closure, for closing a bottle having a neck portion including a mating sealing formation and a mating attachment formation, the closure comprising: 
a hinged sealing element including a top wall (18) and a first skirt (19) extending downwardly from the top wall, the first skirt including a circumference, an inner surface, and an outer surface, the inner surface having a sealing formation (20, 23) that allows engagement of the mating sealing formation of the bottle, the sealing formation comprising an outer section and an inner section, the outer section defining a circumference, the inner section defining a circumference smaller than the circumference of the outer section, a space between the outer section and the inner section to receive the mating sealing formation of the bottle (space between 19 and 20 of Tatsuharu), the outer section creating an outer seal with the mating sealing formation of the bottle (para. [0034]; Figure 7), and the inner section creating a plug seal with the mating sealing formation of the bottle, a tab (24) attached to the outer surface of the first skirt, the first skirt extending below and perpendicular to the top wall down to a lower edge of the first skirt; 
a second skirt (B) defining an inner surface, an outer surface, a top edge, and the inner surface having an attachment formation engageable with the mating attachment formation of the bottle, the second skirt extending downward in a same direction as the first skirt; 
a pair of hinge members (37) each attached between the first and second skirts; and 
a biasing member (36) attached to the first skirt between the hinge members and extending downwardly from the first skirt to interact with the neck portion of the bottle such that the sealing formation 
The reference as applied teaches all limitations substantially as claimed, but fails to teach a circumference larger than the circumference of the first skirt, and
a plurality of frangible members each having first and second edges and being attached to a respective skirt to form a gap between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations.
Lagler teaches a closure comprising a top wall and first skirt, and a second skirt having a larger circumference than the circumference of the first skirt, and 
a plurality of frangible members (39) each having first and second edges and being attached to a respective skirt to form a gap (33) between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations (inherent in frangible elements).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Tatsuharu, forming the second skirt to be larger than the first skirt, as taught by Lagler, motivated by the benefit of fitting the closure to a container having a mouth of much smaller diameter, such as that taught by Lagler Figure 4.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 11, the lower edge of the first skirt detaches from the frangible formations of the first edges of each the frangible members upon lifting the tab (Lagler col. 5, lines 34-38), but fails to 
Lagler teaches moving the first skirt from a closed position to an open position, the pair of hinge members and the biasing member allowing the first skirt to remain in the open position (col. 5, lines 25-27).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge members of Tatsuharu, providing the hinge members taught by Lagler, motivated by the benefit of a table open configuration.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 12, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to explicitly teach the frangible members are positioned at an angle greater than 0 degrees relative to a horizontal axis.  
	It would have been obvious to one having orsinary skill in the art at the time the invention was made to modify the angle of the frangible members of Tatsuharu in view of Lagler, forming them to an angle greater than 0 degrees, relative to a horizontal axis, or any other suitable orientation, because such is a mere change in location of the prior art structure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 13, Tatsuharu in view of Lagler as applied above teaches all limitations substantially as claimed, but fails to teach the plurality of frangible members is spaced around a portion of the circumference of the first skirt, at 10 degree angle increments.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frangible members of Tatsuharu in view of Lagler, spacing them around a portion of the circumference of the first skirt, at 10 degree angle increments, or any other suitable distribution, because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 15, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to explicitly teach the frangible members are positioned at an angle from 0 degrees to 135 degrees, relative to the horizontal axis.  
	It would have been obvious to one having orsinary skill in the art at the time the invention was made to modify the angle of the frangible members of Tatsuharu in view of Lagler, forming them to an angle from 0 degrees to 135 degrees, relative to a horizontal axis, or any other suitable orientation, because such is a mere change in location of the prior art structure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).


4.	Claims 6, 7, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-055816 (Tatsuharu) in view of US 7,073,679 (Lagler) as applied above to claims 1 and 3, and further in view of US 6,253,937 (Anderson).
Regarding claims 6, 7, and 14, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to teach the attachment formation of the second skirt is a plurality of threads spaced around the circumference of the inner surface of the second skirt.  
Anderson teaches it is known to provide threads on the inner circumference for attachment to a threaded neck of a container. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Tatsuharu in view of Lagler, providing a plurality of threads around the inner surface of the second skirt, as taught by Anderson, motivated by the benefit of a rotational securement which cannot be easily pried off with axial force.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 16, Tatsuharu teaches a closure, for closing a bottle having a neck portion including a mating sealing formation and a mating attachment formation, the closure comprising: 
a hinged sealing element including a top wall (18) and a first skirt (19) extending downwardly from the top wall, the first skirt including a circumference, an inner surface, and an outer surface, the inner 20, 23) that allows engagement of the mating sealing formation of the bottle, the sealing formation comprising an outer section and an inner section, the outer section defining a circumference, the inner section defining a circumference smaller than the circumference of the outer section, a space between the outer section and the inner section to receive the mating sealing formation of the bottle (space between 19 and 20 of Tatsuharu), the outer section creating an outer seal with the mating sealing formation of the bottle (para. [0034]; Figure 7), and the inner section creating a plug seal with the mating sealing formation of the bottle, a tab (24) attached to the outer surface of the first skirt, the first skirt extending below and perpendicular to the top wall down to a lower edge of the first skirt; 
a second skirt (B) defining an inner surface, an outer surface, a top edge, and the inner surface having an attachment formation engageable with the mating attachment formation of the bottle, the second skirt extending downward in a same direction as the first skirt; 
a pair of hinge members (37) each attached between the first and second skirts; and 
a biasing member (36) attached to the first skirt between the hinge members and extending downwardly from the first skirt to interact with the neck portion of the bottle such that the sealing formation of the inner surface of the first skirt and the mating sealing formation of the bottle are biased toward each other.  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
(a) a circumference larger than the circumference of the first skirt, and
a plurality of frangible members each having first and second edges and being attached to a respective skirt to form a gap between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations; and
(b) the attachment formation of the second skirt comprising a plurality of threads spaced around the circumference of the inner surface of the second skirt,
Regarding modification (a), Lagler teaches a closure comprising a top wall and first skirt, and a second skirt having a larger circumference than the circumference of the first skirt, and 
a plurality of frangible members (39) each having first and second edges and being attached to a respective skirt to form a gap (33) between the first and second skirts, the first edges of the frangible members being attached to the first skirt with frangible formations (inherent in frangible elements).
KSR v. Teleflex.  See MPEP 2141(III).
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding modification (b), Anderson teaches it is known to provide threads on the inner circumference for attachment to a threaded neck of a container. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Tatsuharu in view of Lagler, providing a plurality of threads around the inner surface of the second skirt, as taught by Anderson, motivated by the benefit of a rotational securement which cannot be easily pried off with axial force.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 17, the lower edge of the first skirt detaches from the frangible formations of the first edges of each the frangible members upon lifting the tab (Lagler col. 5, lines 34-38), but fails to teach moving the first skirt from a closed position to an open position, the pair of hinge members and the biasing member allowing the first skirt to remain in the open position.  
col. 5, lines 25-27).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge members of Tatsuharu, providing the hinge members taught by Lagler, motivated by the benefit of a table open configuration.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 18, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to explicitly teach the plurality of frangible members is positioned at an angle from 0 degrees to 135 degrees, relative to a horizontal axis.  
	It would have been obvious to one having orsinary skill in the art at the time the invention was made to modify the angle of the frangible members of Tatsuharu in view of Lagler, forming them to an angle from 0 degrees to 135 degrees, relative to a horizontal axis, or any other suitable orientation, because such is a mere change in location of the prior art structure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claims 19, Tatsuharu in view of Lagler as applied above teaches all limitations substantially as claimed, but fails to teach the plurality of frangible members is spaced around a portion of the circumference of the first skirt, at 10 degree angle increments.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frangible members of Tatsuharu in view of Lagler, spacing them around a portion of the circumference of the first skirt, at 10 degree angle increments, or any other suitable distribution, because such is a mere change in the location of the parts of the invention, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 20, Tatsuharu in view of Lagler, as applied above, teaches all limitations substantially as claimed, but fails to explicitly teach the frangible members are positioned at an angle from 0 degrees to 90 degrees, relative to the horizontal axis.  
	It would have been obvious to one having orsinary skill in the art at the time the invention was made to modify the angle of the frangible members of Tatsuharu in view of Lagler, forming them to an angle from 0 degrees to 90 degrees, relative to a horizontal axis, or any other suitable orientation, because such is a mere change in location of the prior art structure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733